DETAILED ACTION
Allowable Subject Matter
Claims 8-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 17-18 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2018/0005005 A1 to He et al (“He”).
As to claim 1, He discloses an under-screen optical fingerprint identification device, applied under a display screen of an electronic apparatus, wherein, the under-screen optical fingerprint identification device (See Fig. 37D) comprises:  
a reflecting component (upper part of 617U that reflects light beam 965), a lens (617U, ¶ 0229) and a fingerprint sensor (621U); 
the reflecting component, the lens and the fingerprint sensor are provided on a fingerprint detection light path of the under-screen optical fingerprint identification device (See Fig. 37D); 
(See Fig. 37D); 
wherein, an incident angle of the fingerprint light on the display screen is greater than or equal to a preset angle, the fingerprint light being reflected by a finger to the display screen and entering the fingerprint sensor through the fingerprint detection light path (See Fig. 37D; Light 967 is reflected off the cover 431 (finger) and reflected light 965 travels to photosensor 621U.).  
As to claim 2, He discloses wherein, the reflecting component comprises a mirror (See Fig. 37D, upper part of 617U that reflects light beam 965), the mirror is provided facing the display screen (The upper surface of 671U faces the surface of 431), and a light incident surface of the lens is provided perpendicular to the display screen (¶ 0229; The light entering surface of 617U is perpendicular to the surface of 341.).
As to claim 3, He discloses wherein, the mirror and the fingerprint sensor are both provided parallel to the display screen (See Fig. 37D).
As to claim 17, He discloses wherein, the preset angle is within a range of greater than or equal to 20 degree and less than or equal to 30 degree (See Fig. 37D; The light path of 967 is greater than 30 degrees.  As such, the light angle being greater than a preset angle within the range of 20-30 degrees.).
As to claim 18, the same rejection or discussion is used as in the rejection of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2018/0005005 A1 to He et al (“He”) in view of US Patent Pub. 2002/0131624 A1 to Shapiro et al (“Shapiro”).
As to claim 4, He fails to disclose wherein, at least one of the mirror and the fingerprint sensor has a preset tilt angle with respect to the display screen.   
Shapiro discloses wherein, at least one of the mirror (See Fig. 1, 106) and the fingerprint sensor has a preset tilt angle with respect to the display screen (110).  
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified He with the teachings of Shapiro wherein, at least one of the mirror and the fingerprint sensor has a preset tilt angle with respect to the display screen, as suggested by Shapiro thereby similarly using known configurations for adjusting the angle of mirrors for reflecting in a light path towards a photosensor.  
As to claim 5, He fails to disclose wherein, the tilt angle of the mirror or the fingerprint sensor with respect to the display screen is between 0 degree and 30 degree.  However, such a configuration would have been an obvious matter of 
As to claim 6, He fails to disclsoes wherein, the tilt angle of the mirror with respect to the display screen is between 5 degree and 20 degree.  However, such a configuration would have been an obvious matter of design while still yielding the same predictable results.   See MPEP 2144.04.VI.C.  
As to claim 7, He discloses wherein, the mirror and the fingerprint sensor are parallel to each other (See Fig. 37D.  The upper surface of 617U that reflects the light is parallel to the photosensor 621U.), but fails to disclose both have the preset tilt angle with respect to the display screen.  However, such a configuration would have been an obvious matter of design while still yielding the same predictable results.   See MPEP 2144.04.VI.C.  
As to claim 16, He fails to disclose wherein, the lens comprises a lens body and an aperture stop; the lens body comprises a microlens or a microlens group composed of at least two microlenses; and the aperture stop is provided on a light incident surface of the lens body. 
Shapiro discloses wherein, the lens comprises a lens body (Fig. 1, 104) and an aperture stop (120); the lens body comprises a microlens or a microlens group composed of at least two microlenses; and the aperture stop is provided on a light incident surface of the lens body (See Fig. 1).  
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified He with the teachings of Shapiro wherein, the lens comprises a lens body and an aperture stop; the lens body comprises a microlens or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624